Citation Nr: 1628091	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from November 1956 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On February 8, 2016, the Veteran's representative notified VA, prior to the promulgation of a decision by the Board, that the Veteran desired to withdraw the issue of entitlement to an evaluation in excess of 10 percent for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).  In the present case, the Veteran has withdrawn the issue of entitlement to an evaluation in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  

Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to an evaluation in excess of 10 percent for tinnitus, and it is dismissed.


ORDER

The claim for entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

In a January 2016 Statement of Accredited Representative in Appealed case, the Veteran's representative indicated that the Veteran's bilateral hearing loss had worsened since his last VA examination, rendering the results non-pertinent to his current level of disability.  The Veteran was last afforded a VA audiological examination to address his disability in October 2015.  As such, this issue is remanded as to assess his present level of symptomatology for his disability on appeal.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination in the appropriate specialty to determine the current nature and severity of his service-connected bilateral hearing loss.  

2.  Then readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


